AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of the 28th day of February, 2005, by and between Conexant Systems, Inc., a
Delaware corporation (the “Company”), and Dwight W. Decker (the “Executive”).

WHEREAS, the Executive is currently serving the Company pursuant to an
employment agreement between the parties hereto, dated as of January 15, 2004
(the “Prior Agreement”);

WHEREAS, pursuant to the terms of the Prior Agreement, the Executive had been
serving the Company solely as an employee and non-executive Chairman of the
Board;

WHEREAS, on November 9, 2004, at the request of the Board, the Executive resumed
the position of Chief Executive Officer of the Company, while continuing to
maintain his position as Chairman of the Board, and the parties hereto wish to
set forth the terms and conditions of the Executive’s employment as Chief
Executive Officer of the Company and Chairman of the Board;

WHEREAS, following the Executive’s current service as Chief Executive Officer of
the Company, the parties hereto may agree at that time (but are not required to
agree) that the Executive will continue to serve the Company as non-executive
Chairman of the Board;

WHEREAS, in the event of such agreement at the time the Executive ceases his
current service as Chief Executive Officer of the Company, and only in the event
of such agreement, the parties hereto desire that the Executive continue to
serve the Company as non-executive Chairman of the Board pursuant to terms and
conditions that are substantially similar to the terms and conditions of the
Prior Agreement;

WHEREAS, Appendix A to this Agreement sets forth terms and conditions that are
substantially similar to the terms and conditions of the Prior Agreement;

WHEREAS, the parties hereto are also parties to an Employment Agreement dated as
of December 15, 1998 (the “Continued Agreement”); and

WHEREAS, the parties hereto wish to enter into the arrangements set forth herein
with respect to the terms and conditions of the Executive’s employment with the
Company from and after the Effective Date (as defined in Section 2);

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization are defined in
Section 24. Except as specifically provided otherwise herein, this Agreement
shall amend and restate in its entirety the Prior Agreement and shall replace
and supersede any other employment agreements or arrangements between the
Executive and the Company or any of its Affiliates or predecessors (other than
the Continued Agreement) (the “Replaced Agreements”), which shall automatically
be terminated and shall be of no further force or effect.

2. Term. Unless earlier terminated pursuant to Section 8, the term of the
Executive’s employment hereunder in the positions referenced under Section 3
shall commence as of February 28, 2005 (the “Effective Date”) and shall conclude
on November 9, 2006 (the “Employment Period”); provided that, beginning on
November 9, 2006 and on each anniversary of that date thereafter, the Employment
Period shall automatically be extended for a one-year period unless either party
gives written notice to the other party at least sixty days prior to the
expiration of the Employment Period (or extended Employment Period, as the case
may be) that it no longer wishes such automatic one year extensions to continue.

3. Position and Duties. The Executive shall serve as Chief Executive Officer of
the Company and as Chairman of the Board during the Employment Period. As Chief
Executive Officer of the Company, the Executive shall render executive, policy,
and other management services to the Company of the type customarily performed
by persons serving in a similar capacity and as reasonably determined by the
Board with regard to the Executive’s status and position within the Company. As
Chairman of the Board, the Executive shall preside over all meetings of
shareholders of the Company and of the Board, shall enforce the observance of
the rules of order for meetings of shareholders and the Board, and shall render
such services to the Company of the type customarily performed by persons
serving in a similar capacity and as reasonably determined by the Board with
regard to the Executive’s status and position within the Company. The Executive
shall report directly to the Board. The Executive shall devote the Executive’s
reasonable best efforts and substantially full business time to the performance
of the Executive’s duties hereunder and the advancement of the business and
affairs of the Company during the Employment Period, it being understood that
the Executive may, consistent with the other provisions of this Agreement,
pursue other business interests, including but not limited to the Executive’s
current positions and activities in respect of Mindspeed Technologies, Inc.,
Skyworks Solutions, Inc., Jazz Semiconductor, Inc., BCD Semiconductor, Inc. and
Pacific Mutual Holding Company, and may devote time to managing the Executive’s
personal investments and to charitable and community activities.

4. Place of Performance. During the Employment Period, the Executive’s primary
place of employment and work location shall be Newport Beach, California, except
for reasonable travel on Company business and as otherwise consented to by the
Executive.

5. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive an annual base salary (the “Base Salary”), which initially shall be
$575,000. The Base Salary shall be reviewed by the Board or the Compensation and
Management Development Committee of the Board (the “Compensation Committee”) no
less frequently than annually and may be increased (but not decreased) at the
discretion of the Board or the Compensation Committee. If the Executive’s Base
Salary is increased, the increased amount shall be the Base Salary for the
remainder of the Employment Period. The Base Salary shall be payable monthly or
in such other installments as shall be consistent with the Company’s payroll
procedures in effect from time to time.

(b) Bonus. During the Employment Period, the Executive shall be eligible to earn
an annual performance bonus in an amount determined at the discretion of the
Board or the Compensation Committee for each fiscal year. However, in lieu of a
cash bonus for the fiscal year ending September 30, 2005, the Company shall
grant to the Executive a stock award pursuant to the terms of the Company’s 2001
Performance Share Plan (the “Performance Share Award”) covering 275,000 shares
of common stock, par value $.01 per share, of the Company (the “Company Common
Stock”). The Performance Share Award will be subject to vesting restrictions
related to the performance of the Company, which vesting restrictions will lapse
only upon the achievement of certain performance goals as provided in the terms
and conditions of the Performance Share Award as approved by the Compensation
Committee and made a part of the Performance Share Award. If and to the extent
that such performance goals are not achieved, then, except as otherwise provided
in this Agreement, the Executive will not receive a Payment (as such term is
defined in the Company’s 2001 Performance Share Plan) with respect to that
portion of the Performance Share Award, unless otherwise determined by the Board
or the Compensation Committee.

(c) Other Equity Compensation. On July 1, 2005, the Company shall grant to the
Executive options to purchase 300,000 shares of Company Common Stock, with an
exercise price equal to the fair market value of the Company Common Stock on the
date of grant, such options to become exercisable as follows: (i) 150,000
options will become exercisable on November 8, 2005; and (ii) 150,000 options
will become exercisable on November 8, 2006 (such options, together with any
options granted to the Executive after execution of this Agreement, collectively
referred to as the “New Stock Options”). All options to purchase shares of
Company Common Stock granted to the Executive prior to execution of this
Agreement are herein sometimes referred to as the “Existing Stock Options.” The
Existing Stock Options shall continue to vest during the Employment Period and
shall be exercisable in accordance with the terms of each such Existing Stock
Option grant.

(d) Benefits. During the Employment Period, the Executive will be entitled to
all employee benefits (including, but not limited to, health, dental, life and
disability insurance, 401(k) plan participation, and incentive plans and other
arrangements). During the Employment Period, the Executive will also be entitled
to all executive perquisites (including, but not limited to, financial planning,
health club reimbursement and airline clubs) made available to senior executives
of the Company. Nothing contained in this Agreement shall prevent the Company
from terminating plans, changing carriers or effecting modifications in employee
benefits coverage for the Executive as long as such modifications are
Company-wide modifications that affect all similarly situated employees of the
Company.

(e) Vacation; Holidays. Beginning as of November 9, 2004 and continuing through
the Employment Period, the Executive shall be entitled to all public holidays
observed by the Company and vacation days in accordance with the applicable
vacation policies for senior executives of the Company, which vacation days
shall be taken at a reasonable time or times.

(f) Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due to the Executive under this
Agreement any applicable federal, state or local taxes and such other deductions
as are prescribed by law.

6. Expenses. The Executive is expected and is authorized, subject to the
business expense policies as determined by the Company, to incur reasonable
expenses in the performance of the Executive’s duties hereunder, including the
costs of entertainment, travel, and similar business expenses. The Company shall
promptly reimburse the Executive for all such expenses upon periodic
presentation by the Executive of an accounting of such expenses on terms
applicable to senior executives of the Company.

7.

1

Confidentiality; Work Product.

(a) Information. The Executive acknowledges that the information, observations
and data obtained by the Executive concerning the business and affairs of the
Company and its Affiliates and their predecessors during the course of the
Executive’s performance of services for, or employment with, any of the
foregoing persons (whether or not compensated for such services) are the
property of the Company and its Affiliates, including information concerning
acquisition opportunities in or reasonably related to the business or industry
of the Company or its Affiliates and their predecessors of which the Executive
becomes aware during such period. Therefore, the Executive agrees that the
Executive will not at any time (whether during or after the Combined Employment
Period) disclose to any unauthorized person or, directly or indirectly, use for
the Executive’s own account, any of such information, observations, data or any
Work Product (as defined below) or Copyrightable Work (as defined below) without
the Board’s consent, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
direct or indirect result of the Executive’s acts or omissions to act or the
acts or omissions to act of other senior or junior management employees of the
Company and its Affiliates. The Executive agrees to deliver to the Company at
the termination of the Executive’s employment, or at any other time the Company
may request in writing (whether during or after the Combined Employment Period),
all memoranda, notes, plans, records, reports and other documents, regardless of
the format or media (and copies thereof), relating to the business of the
Company and its Affiliates and their predecessors (including, without
limitation, all acquisition prospects, lists and contact information) which the
Executive may then possess or have under the Executive’s control.

(b) Intellectual Property. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, trade secrets, know-how, ideas, computer programs, and all similar or
related information (whether or not patentable) that relate to the actual or
anticipated business, research and development or existing or future products or
services of the Company or its Affiliates and their predecessors that are
conceived, developed, made or reduced to practice by the Executive while
employed by the Company or any of its predecessors (“Work Product”) belong to
the Company, and the Executive hereby assigns, and agrees to assign, all of the
Executive’s rights, title and interest in and to the Work Product to the
Company. Any copyrightable work (“Copyrightable Work”) prepared in whole or in
part by the Executive in the course of the Executive’s work for any of the
foregoing entities shall be deemed a “work made for hire” under the copyright
laws, and the Company shall own all rights therein. To the extent that it is
determined, by any authority having jurisdiction, that any such Copyrightable
Work is not a “work made for hire,” the Executive hereby assigns and agrees to
assign to the Company all of the Executive’s rights, title and interest,
including, without limitation, copyright in and to such Copyrightable Work. The
Executive shall promptly disclose such Work Product and Copyrightable Work to
the Board and perform all actions reasonably requested by the Board (whether
during or after the Combined Employment Period) to establish and confirm the
Company’s ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

(c) Enforcement. The Executive acknowledges that the restrictions contained in
this Section 7 are reasonable and necessary, in view of the nature of the
Company’s business, in order to protect the legitimate interests of the Company,
and that any violation thereof would result in irreparable injury to the
Company. Therefore, the Executive agrees that in the event of a breach or
threatened breach by the Executive of the provisions of this Section 7, the
Company shall be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Executive from
disclosing or using any such confidential information. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including, without limitation,
recovery of damages from the Executive.

8. Termination of Employment. Any termination of the Employment Period by the
Company or the Executive shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employment Period under the provision so
indicated. Termination of the Employment Period shall take effect on the Date of
Termination. The Employment Period shall be terminated under the following
circumstances:

(a) Death. The Employment Period shall terminate upon the Executive’s death;

(b) By the Company. The Company may terminate the Employment Period (i) if the
Executive shall have been unable to perform all of the Executive’s duties
hereunder by reason of illness, physical or mental disability or other similar
incapacity, which inability shall continue for more than three consecutive
months, or any six months in a twelve-month period (a “Disability”), or
(ii) with or without Cause;

(c) By the Executive. The Executive may terminate the Employment Period at any
time for Good Reason or without Good Reason; it being understood that, subject
to Section 9(c), in the event of a termination of the Employment Period by the
Executive without Good Reason on or after November 9, 2005, the parties hereto
may (but are not required to) agree that the Executive will continue to serve
the Company as non-executive Chairman of the Board in accordance with the terms
and conditions of Appendix A (a “Chairmanship Only Resumption”); or

(d) Non-Renewal. The Employment Period may terminate pursuant to the terms of
Section 2. The expiration of the Employment Period due to a notice of
non-renewal tendered by the Company to the Executive shall be treated as a
termination of the Employment Period by the Company without Cause. The
expiration of the Employment Period due to a notice of non-renewal tendered by
the Executive to the Company shall be treated as a termination of the Employment
Period by the Executive without Good Reason.

9. Compensation upon Termination. Except as expressly provided in Section 9(c),
the Executive’s employment as both Chief Executive Officer of the Company and
Chairman of the Board must be terminated in order for the Executive to receive
any payment or other benefit under this Section 9.

(a) Death. If the Employment Period terminates as a result of the Executive’s
death, the Company shall promptly pay to the Executive’s estate, or as may be
directed by the legal representatives of such estate, after the Date of
Termination any accrued but unpaid Base Salary through the Date of Termination
and all other unpaid amounts, if any, which the Executive has accrued and is
entitled to as of the Date of Termination in connection with any fringe benefits
or under any bonus or incentive compensation plan or program of the Company
pursuant to Sections 5(b), (c) and (d), and the Company shall have no further
obligations to the Executive under this Agreement or otherwise (other than
pursuant to any employee benefit plan and any life insurance, death in service
or other equivalent policy for the benefit of the Executive).

(b) Disability. If the Company terminates the Employment Period because of the
Executive’s Disability, the Company shall promptly pay to the Executive after
the Date of Termination any accrued but unpaid Base Salary through the Date of
Termination and all other unpaid amounts, if any, which the Executive has
accrued and is entitled to as of the Date of Termination in connection with any
fringe benefits or under any bonus or incentive compensation plan or program of
the Company pursuant to Sections 5(b), (c) and (d), and the Company shall have
no further obligations to the Executive under this Agreement or otherwise (other
than pursuant to any employee benefit plan and any disability or other medical
insurance policy for the benefit of the Executive).

(c) By the Company for Cause; By the Executive Without Good Reason. If the
Company terminates the Employment Period for Cause or if the Executive
terminates the Employment Period without Good Reason, the Company shall promptly
pay to the Executive after the Date of Termination any accrued but unpaid Base
Salary through the Date of Termination and all other unpaid amounts, if any,
which the Executive has accrued and is entitled to as of the Date of Termination
in connection with any fringe benefits or under any bonus or incentive
compensation plan or program of the Company pursuant to Sections 5(b), (c) and
(d).

In addition, if the Executive terminates the Employment Period without Good
Reason on or after November 9, 2005, and the parties hereto agree that such
termination will result in a Chairmanship Only Resumption, then the Executive
will continue to serve the Company as non-executive Chairman of the Board in
accordance with the terms and conditions set forth in Appendix A. Upon a
Chairmanship Only Resumption, all outstanding New Stock Options, Existing Stock
Options, shares of restricted Company Common Stock, and the Performance Share
Award held by the Executive shall continue to vest and be exercisable in
accordance with their terms, and shall be subject to the terms of Appendix A.

If the Executive terminates the Employment Period without Good Reason on or
after November 9, 2005, but such termination does not result in a Chairmanship
Only Resumption, (i) all unvested New Stock Options, shares of restricted
Company Common Stock, and the Performance Share Award held by the Executive
shall become fully vested and, in the case of the New Stock Options, fully
exercisable on the Date of Termination, and the Executive shall be entitled to
exercise all such options until the second anniversary of the Date of
Termination, but in no event may any option be exercised on a date later than
the expiration date of such option set forth in the option award, and (ii) all
outstanding Existing Stock Options shall not be modified in any way by the terms
of this Agreement and shall be treated in accordance with the terms of Section
9(c) of the Prior Agreement (which addresses the treatment of Existing Stock
Options upon a termination of the Executive’s employment as Chairman of the
Board by the Executive without Good Reason), which terms are not superseded by
this Agreement (other than with respect to restricted Company Common Stock) and
are hereby restated herein as follows: “If after the first anniversary of the
Effective Date the Chairman terminates the Employment Period without Good
Reason, all unvested options to purchase Company Common Stock . . . held by the
Chairman shall become fully vested and, in the case of options, fully
exercisable on the Date of Termination, and the Chairman shall be entitled to
exercise all such options until the second anniversary of the Date of
Termination.” Solely for purposes of the immediately preceding quoted language,
(i) the “Effective Date” is February 27, 2004, (ii) references to the “Chairman”
are references to the Executive, (iii) the “Employment Period” shall mean the
period of time during which the Executive serves as Chairman of the Board, (iv)
“Good Reason” has the same definition as set forth in this Agreement, and
(v) the “Date of Termination” shall mean the Date of Termination under this
Agreement.

Any cash payment or issuance of stock pursuant to the vesting of the Performance
Share Award provided for in this Section 9(c) shall be made by the Company
within thirty days following the Date of Termination, except as may be provided
otherwise in Section 23. Other than as set forth in this Section 9(c), the
Company shall have no further obligations to the Executive under this Agreement
or otherwise (other than pursuant to any employee benefit plan).

(d) By the Company Without Cause; By the Executive for Good Reason. If the
Company terminates the Employment Period other than for Cause, Disability or
death, or the Executive terminates the Employment Period for Good Reason, the
Executive shall be entitled to the Separation Benefits (as defined in
Section 9(e)). Other than as set forth herein, the Company shall have no further
obligations to the Executive under this Agreement or otherwise (other than
pursuant to any employee benefit plan).

If requested by the Company, the Executive will execute a customary general
release in a form satisfactory to the Company in furtherance of this Agreement
and as a condition to the receipt of any Separation Benefits. Nothing in this
Section 9(d) shall be deemed to operate or shall operate as a release,
settlement or discharge of any liability of the Executive to the Company or
others for any action or omission by the Executive, including without limitation
any actions which formed, or could have formed, the basis for termination of the
Executive’s employment for Cause.

(e) Separation Benefits. For purposes of this Agreement, “Separation Benefits”
shall mean:

(i) payment by the Company to the Executive of a cash lump sum equal to:



  (A)   any accrued but unpaid Base Salary through the Date of Termination and
all other unpaid amounts, if any, which the Executive has accrued and is
entitled to as of the Date of Termination;



  (B)   a pro-rata portion of the Executive’s target bonus for the fiscal year
in which the Date of Termination occurs (such pro rata amount to be determined
by multiplying such target bonus by a fraction, the numerator of which is the
number of days of the then current fiscal year that have elapsed prior to the
Date of Termination, and the denominator of which is 365);

(C) the Base Salary multiplied by two;



  (D)   the Executive’s “annual target bonus” (as defined below) multiplied by
one if the Performance Share Award has not fully vested as of the Date of
Termination, and multiplied by two if the Performance Share Award has fully
vested as of the Date of Termination; and

(E) an additional payment of $200,000;

(ii) continued provision by the Company of welfare benefits and perquisites
pursuant to Section 5(d) to the Executive for the twenty-four-month period
commencing on the Date of Termination (or, to the extent such benefits or
perquisites cannot be so provided or as elected by the Company, the Company
shall make a cash payment to the Executive in an amount sufficient (on an
after-tax basis) to allow the Executive to obtain comparable benefits and
perquisites for such period), unless and until the Executive receives any such
or similar benefits and perquisites while employed in any capacity during such
twenty-four-month period; and

(iii) all unvested New Stock Options, shares of restricted Company Common Stock,
and the Performance Share Award held by the Executive shall become fully vested
and, in the case of the New Stock Options, fully exercisable on the Date of
Termination, and the Executive shall be entitled to exercise all such options
until February 27, 2010, or, if later, until the second anniversary of the Date
of Termination, but in no event may any option be exercised on a date later than
the expiration date of such option set forth in the option award. For purposes
of this Section 9(e), the Executive’s “annual target bonus” will be equal to the
Executive’s Base Salary then in effect.

All outstanding Existing Stock Options shall not be modified in any way by the
terms of this Agreement and shall be treated in accordance with the terms of
Section 9(d) of the Prior Agreement (which addresses the treatment of Existing
Stock Options upon a termination of the Executive’s employment as Chairman of
the Board by the Company other than for Cause, Disability or death, or by the
Executive for Good Reason), which terms are not superseded by this Agreement
(other than with respect to restricted Company Common Stock) and are hereby
restated herein as follows: “If at any time during the Employment Period the
Company terminates the Employment Period other than for Cause, Disability or
death or the Executive terminates the Employment Period for Good Reason, all
unvested options to purchase Company Common Stock . . . held by the Chairman
shall become fully vested and, in the case of options, fully exercisable on the
Date of Termination, and the Chairman shall be entitled to exercise all such
options until the sixth anniversary of the Effective Date or, if later, until
the second anniversary of the Date of Termination.” Solely for purposes of the
immediately preceding quoted language, (i) the “Employment Period” shall mean
the period of time during which the Executive serves as Chairman of the Board,
(ii) “Cause,” “Disability” and “Good Reason” have the same definitions as set
forth in this Agreement, (iii) references to the “Chairman” and “Executive” are
references to the Executive, (iv) the “Date of Termination” shall mean the Date
of Termination under this Agreement, and (v) the “Effective Date” is
February 27, 2004.

Any cash payment, and any cash payment or issuance of Company Common Stock
pursuant to the vesting of the Performance Share Award, provided for in this
Section 9(e) shall be made by the Company within thirty days following the Date
of Termination, except as may be provided otherwise by Section 23.

(f) Liquidated Damages. The parties acknowledge and agree that damages suffered
by the Executive as a result of a termination by the Company without Cause shall
be extremely difficult or impossible to establish or prove, and agree that the
payments and benefits provided pursuant to Section 9(d) shall constitute
liquidated damages for any breach of this Agreement by the Company through the
Date of Termination. The Executive agrees that, except for such other payments
and benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any applicable Company plan, such liquidated damages
shall be in lieu of all other claims that the Executive may make with respect to
the termination of the Executive’s employment, the Employment Period or any such
breach of this Agreement. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and,
except as specifically provided in clause (ii) of Section 9(e), such amounts
shall not be reduced whether or not the Executive obtains other employment.

10. Noncompetition and Nonsolicitation.

(a) Noncompetition. THIS SECTION 10(a) SHALL HAVE NO FORCE OR EFFECT, AND SHALL
NOT BE DEEMED A PART OF THIS AGREEMENT, DURING ANY AND ALL PERIODS IN WHICH THE
EXECUTIVE PERFORMS SERVICES AS AN EMPLOYEE OF THE COMPANY PRINCIPALLY IN THE
STATE OF CALIFORNIA, BUT SHALL BECOME IMMEDIATELY EFFECTIVE IF AND TO THE EXTENT
THE EXECUTIVE PERFORMS SERVICES AS AN EMPLOYEE OF THE COMPANY PRINCIPALLY IN A
JURISDICTION OTHER THAN THE STATE OF CALIFORNIA. The Executive acknowledges that
in the course of the Executive’s employment with the Company and its Affiliates
and their predecessors, the Executive has and will continue to become familiar
with the trade secrets of, and other confidential information concerning, the
Company and its Affiliates and their predecessors, that the Executive’s services
will be of special, unique and extraordinary value to the Company and its
Affiliates and that the Company’s ability to accomplish its purposes and to
successfully pursue its business plan and compete in the marketplace depends
substantially on the skills and expertise of the Executive. Therefore, and in
further consideration of the compensation being paid to the Executive hereunder,
the Executive agrees that, during the Combined Employment Period and for a
period of twelve months following the termination of the Combined Employment
Period for any reason other than a termination of employment in which Section
9(d) applies (in which case the restrictions set forth in this Section 10 shall
not apply following the Employment Period) (the “Restricted Period”), the
Executive shall not directly or indirectly own, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
competing with the businesses of the Company or its Affiliates, in any country
where the Company or its Affiliates conducts business; provided, however, that
passive investments amounting to no more than three percent of the voting equity
of a business and the Executive’s other current positions and activities
described in Section 3 shall not be prohibited hereby.

(b) Nonsolicitation. During the Restricted Period, the Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or any Affiliate to leave the employ of the Company
or such Affiliate, or in any way willfully interfere with the relationship
between the Company or any Affiliate and any employee thereof, or (ii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or any Affiliate to cease doing business with the Company or such
Affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliate.

(c) Enforcement. If, at the time of enforcement of this Section 10, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. If the provisions of this Section 10 shall be deemed illegal
by any jurisdiction, the provisions in this Section 10 shall be deemed
ineffective within such jurisdiction. Because the Executive’s services are
unique and because the Executive has access to confidential information, the
parties hereto agree that money damages would be an inadequate remedy for any
breach of any provision of this Agreement. Therefore, in the event of a breach
or threatened breach by the Executive of any provision of this Agreement, the
Company may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

11.

2

Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company or its Affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 11) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto),
interest and the additional 20% tax imposed under Code Section 409A(a)(1)(B),
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 11(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Executive such that the receipt of the
Payments would not give rise to any Excise Tax, then no Gross-Up Payment shall
be made to the Executive and the Payments, in the aggregate, shall be reduced to
the Reduced Amount.

(b) Subject to the provisions of Section 11(c), all determinations required to
be made under this Section 11, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determinations, shall be made by Deloitte & Touche
LLP or such other nationally recognized public accounting firm agreed to by the
Executive and the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as an accountant or auditor for the individual,
entity or group (other than the Company) effecting the change of control
resulting in an Excise Tax, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 11, shall be paid
by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 11(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the thirty-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 11(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Further, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 11(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 11(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 11(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

12. Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder shall be in writing and shall be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

(a)

3

If to the Company:

Conexant Systems, Inc.
4000 MacArthur Boulevard, West Tower
Newport Beach, CA 92660
Fax: (949) 483-9475



      Attention: Dennis E. O’Reilly, Senior Vice President, Chief Legal Officer
and Secretary

(b) If to the Executive:

at the address on the books and records of the Company at the time of such
notice, or to such other address as may be designated by either party in a
notice to the other. Each notice, demand, request or other communication that
shall be given or made in the manner described above shall be deemed
sufficiently given or made for all purposes three days after it is deposited in
the U.S. mail, postage prepaid, or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back or the
affidavit of messenger being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.

13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12 and 23 (and the equivalent
provisions of Appendix A, if applicable) shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder, and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any merger, consolidation or sale of all or substantially all of
the assets of the Company and any similar event with respect to any successor
corporation. Notwithstanding anything herein to the contrary, the rights and
obligations of the Company hereunder shall inure to the benefit of, and shall be
binding upon, any successor to the Company or its business by merger or
otherwise, whether or not there is an express assignment, delegation or
assumption of such rights and obligations.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. No
waiver by either of the parties hereto of a breach of or a default under any of
the provisions of this Agreement shall thereafter be construed as a waiver of
any subsequent breach or default of a similar nature. The failure of either of
the parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall not be construed
as a waiver of any such provisions, rights or privileges hereunder, or a waiver
of any subsequent breach or default of a similar nature.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of California (but not
including the choice of law rules thereof).

20. Entire Agreement. Except as otherwise provided in this Section 20 and except
to the extent certain provisions of the Prior Agreement are expressly
incorporated herein, this Agreement (including Appendix A annexed hereto)
constitutes the entire agreement between the parties respecting the employment
of the Executive and replaces and supersedes the Replaced Agreements, there
being no representations, warranties or commitments between the parties except
as set forth herein. Notwithstanding any other provision of this Agreement to
the contrary, the Continued Agreement shall remain in full force and effect in
accordance with its terms, and in the event of any conflict between this
Agreement and the Continued Agreement, the agreement with terms more favorable
to the Executive will control, without duplication. The Executive agrees and
acknowledges that, except as otherwise provided in this Agreement, the Executive
shall have no rights under the Replaced Agreements and shall have no claim
against the Company or any of its Affiliates or predecessors with respect to the
Replaced Agreements.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

22. Legal Expenses. The Company shall pay or reimburse the Executive for
reasonable attorneys’ fees incurred by the Executive in connection with the
negotiation of this Agreement and the Executive’s commencement of employment
hereunder.

23. Provisions Regarding Code Section 409A.

(a) Six-Month Wait for Key Employees Under Separation from Service. To the
extent any amount payable under this Agreement constitutes amounts payable under
a “nonqualified deferred compensation plan” (as defined in Code Section 409A)
following a “separation from service” (as defined in Code Section 409A),
including any amount payable under Sections 9 or 11 of this Agreement or
Section 8 of Appendix A, then, notwithstanding any other provision in this
Agreement to the contrary, such payment will not be made until the date that is
six months following the Executive’s “separation from service,” but only if the
Executive is then deemed to be a “specified employee” under Code Section 409A.

(b) Necessary Amendments Due to Code Section 409A. The parties hereto
acknowledge that the requirements of Code Section 409A are still being developed
and interpreted by government agencies, that certain issues under Code
Section 409A remain unclear at this time, and that the parties hereto have made
a good faith effort to comply with current guidance under Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, in the event that
amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Code Section 409A, including amendments
necessary to ensure that compensation will not be subject to Code Section 409A,
the Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion,
provided that it has first negotiated with the Executive on a good faith basis
to construct an amendment that would be mutually satisfactory to the parties
hereto.

(c) Gross-Up for Code Section 409A Liabilities. Notwithstanding anything in this
Agreement to the contrary, in the event that it shall be determined that any
compensation, payment or distribution by the Company or its Affiliates to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) would be
subject to the interest and additional 20% tax imposed by Code Section 409A (a
“409A Amount”), then the Executive shall be entitled to receive a payment (a
“409A Gross-Up Payment”) in an amount such that after payment by the Executive
of the interest and the additional 20% tax imposed under Code
Section 409A(a)(1)(B) (including any interest and additional 20% tax imposed
with respect to such payment) and any income taxes imposed on the 409A Gross-Up
Payment only (and any interest and penalties imposed with respect thereto), the
Executive retains an amount equal to the 409A Amount.

24. Definitions.

"Affiliate” means any entity from time to time designated by the Board and any
other entity directly or indirectly controlling or controlled by or under common
control with the Company. For purposes of this definition: “control” means the
power to direct the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

"Board” means the board of directors of the Company.

"Cause” means: (i) the Executive’s indictment or conviction of or entering into
a plea of guilty or no contest to a felony or a crime involving moral turpitude
or the intentional commission of any other act or omission involving dishonesty
or fraud that is materially injurious to the Company or any of its Affiliates;
(ii) the Executive’s substantial and repeated failure to perform duties of the
office(s) held by the Executive, as reasonably directed by the Board, if such
failure is not cured within thirty days after the Executive receives written
notice thereof; (iii) gross negligence or willful misconduct in the performance
of the Executive’s duties which materially injures the Company or its
reputation; or (iv) the Executive’s willful breach of the material covenants of
this Agreement.

"Code” means the Internal Revenue Code of 1986, as amended.

"Combined Employment Period” means the Employment Period, as defined in
Section 2, plus the Subsequent Employment Period, if any, as defined in
Section 2 of Appendix A annexed hereto.

"Date of Termination” means: (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability,
thirty days after Notice of Termination, provided that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such thirty-day period; (iii) if the Executive’s employment is terminated
by the Company for Cause, the date specified in the Notice of Termination;
(iv) if the Executive’s employment is terminated during the Employment Period
for any other reason, the date on which Notice of Termination is given; or
(v) if the Executive’s employment is terminated due the non-renewal of the
Employment Period in accordance with Section 2 hereof, the date on which the
Employment Period expires by its terms.

"Good Reason” means, in the absence of a written consent of the Executive:
(i) the assignment to the Executive (other than an isolated, insubstantial or
inadvertent assignment not occurring in bad faith) of any duties inconsistent
with, or material reduction in or material change of, the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties, or responsibilities as contemplated by Section 3 hereof or Section 3 of
Appendix A, as applicable, and which is not remedied by the Company within ten
days after receipt of notice thereof given by the Executive; (ii) any failure by
the Company to comply with any of the provisions of Section 5 hereof or
Section 5 of Appendix A, as applicable, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by the
Company within ten days after receipt of notice thereof given by the Executive;
or (iii) the Company’s requiring the Executive to be based at any office or
location more than fifty miles from that identified in Section 4 hereof or
Section 4 of Appendix A, as applicable.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

     
CONEXANT SYSTEMS, INC.
By:
 
/s/
 
   



      Name: M. Vishny

Title: Senior Vice President,

Human Resources

DWIGHT W. DECKER

/s/

4

APPENDIX A TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

WHEREAS, the Executive and the Company are parties to an amended and restated
employment agreement, dated as February 28, 2005 (the “Agreement”), to which
this Appendix A is annexed;

WHEREAS, pursuant to the terms of the Agreement, in certain circumstances, the
parties may, but are not required to, agree that, following the Executive’s
current service as Chief Executive Officer of the Company, the Executive will
continue to serve the Company as the non-executive Chairman of the Board;

WHEREAS, in the event of such agreement, the parties desire that the Executive
serve the Company as its non-executive Chairman of the Board pursuant to terms
and conditions that are substantially similar to the terms and conditions of the
Prior Agreement; and

WHEREAS, this Appendix A sets forth terms and conditions that are substantially
similar to the terms and conditions of the Prior Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and the Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Company agree as follows:

1. Employment Agreement. On the terms and conditions set forth in this
Appendix A, and only upon a Chairmanship Only Resumption, the Company agrees to
continue to employ the Executive, and the Executive agrees to continue to be
employed by the Company, for the Subsequent Employment Period set forth in
Section 2 and in the position and with the duties set forth in Section 3. Except
as otherwise provided in this Appendix A, terms used herein with initial
capitalization are defined in the Agreement. Except as otherwise provided in, or
as may be inconsistent with the terms of, this Appendix A, the provisions of the
Agreement shall apply to this Appendix A.

2. Term. Unless earlier terminated pursuant to Section 7, the term of the
Executive’s employment hereunder in the position referenced in Section 3 shall
commence on the Commencement Date and shall conclude on the later of (a) the
date that is two years and four months after the Commencement Date and (b) the
day on which the Executive ceases to be a member of the Board (the “Subsequent
Employment Period”). The “Commencement Date” means the day after the Date of
Termination of the Executive as Chief Executive Officer of the Company.

3. Position and Duties. The Executive shall serve as non-executive Chairman of
the Board during the Subsequent Employment Period. As non-executive Chairman of
the Board, the Executive shall preside over all meetings of shareholders of the
Company and of the Board, shall enforce the observance of the rules of order for
meetings of shareholders and the Board, and shall render such services to the
Company of the type customarily performed by persons serving in a similar
capacity and as reasonably determined by the Board with regard to the
Executive’s status and position within the Company, including those outlined in
Exhibit I annexed hereto. The Executive shall report to the Board. The Executive
shall devote the Executive’s reasonable best efforts to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Company during the Subsequent Employment Period, it being understood that
the Executive’s employment under this Appendix A is not intended to be full-time
and that the Executive may, consistent with the other provisions of this
Appendix A and the Agreement, pursue other business interests, including but not
limited to the Executive’s current positions and activities in respect of
Mindspeed Technologies, Inc., Skyworks Solutions, Inc., Jazz Semiconductor,
Inc., BCD Semiconductor, Inc. and Pacific Mutual Holding Company, and may devote
time to managing the Executive’s personal investments and to charitable and
community activities.

4. Place of Performance. During the Subsequent Employment Period, the
Executive’s primary place of employment and work location shall be Newport
Beach, California, except for reasonable travel on Company business and as
otherwise consented to by the Executive.

5. Compensation.

(a) Base Salary. During the Subsequent Employment Period, the Company shall pay
to the Executive an annual base salary (the “Base Salary”). During the first
four months of the Subsequent Employment Period, the Base Salary shall be the
Executive’s Base Salary in effect on the Date of Termination of the Executive as
Chief Executive Officer of the Company. During the two years of the Subsequent
Employment Period thereafter, the Base Salary shall be $100,000. Thereafter, the
Base Salary shall be determined by the Board or the Compensation Committee no
less frequently than annually and may be increased (but not decreased) at the
discretion of the Board or the Compensation Committee. If the Base Salary is
increased following the first four months of the Subsequent Employment Period,
the increased amount shall be the Base Salary for the remainder of the
Subsequent Employment Period. The Base Salary shall be payable monthly or in
such other installments as shall be consistent with the Company’s payroll
procedures in effect from time to time.

(b) Bonus. During the Subsequent Employment Period, the Executive shall be
eligible to earn such annual performance bonuses, if any, as the Board or the
Compensation Committee shall in its sole discretion determine. The Executive
shall also be eligible, in the sole discretion of the Board or the Compensation
Committee, to receive a pro rata portion of the Executive’s target bonus for the
fiscal year in which the Chairmanship Only Resumption occurs. Such pro rata
bonus, if any, would be payable with respect to the period of time during that
fiscal year that the Executive served as both Chief Executive Officer of the
Company and Chairman of the Board.

(c) Equity Compensation. During the Subsequent Employment Period, the Executive
shall receive equity compensation from the Company as follows: (i) for the
two-year period commencing upon the four-month anniversary of the Commencement
Date, the Company shall grant to the Executive twice the amount of equity
awards, and in the same form of equity award, granted to non-employee members of
the Board during such periods; and (ii) thereafter, the Company shall grant to
the Executive such equity awards as the Board or the Compensation Committee
shall determine. All outstanding unvested equity awards granted to the Executive
before, on or after the Commencement Date shall continue to vest during the
Subsequent Employment Period in accordance with their terms.

(d) Benefits. Subject to the provisions of the next following sentence in
respect of executive perquisites, during the Subsequent Employment Period, the
Executive will be entitled to all employee benefits (including, but not limited
to, health, dental, life and disability insurance, 401(k) plan participation,
and incentive plans and other arrangements) made available to senior executives,
provided that the Executive will not accrue vacation on and after the
Commencement Date and all of the Executive’s accrued and unused vacation as of
the Commencement Date will be paid to the Executive on or about such date (to
the extent not already paid to the Executive under the Agreement). During the
first ten months of the Subsequent Employment Period, the Executive will also be
entitled to all executive perquisites (including but not limited to financial
planning, health club reimbursement and airline clubs) made available to senior
executives of the Company. Thereafter, the Executive will be entitled to all
perquisites made available to non-employee members of the Board. Without
limiting the foregoing, for at least the first ten months of the Subsequent
Employment Period, the Executive will be entitled to maintain his current
executive office configuration and administrative support. Nothing contained in
this Appendix A shall prevent the Company from terminating plans, changing
carriers or effecting modifications in employee benefits coverage for the
Executive as long as such modifications are Company-wide modifications that
affect all similarly situated employees of the Company.

(e) Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due to the Executive under this
Appendix A any applicable federal, state or local taxes and such other
deductions as are prescribed by law.

6. Expenses. The Executive is expected and is authorized, subject to the
business expense policies as determined by the Company, to incur reasonable
expenses in the performance of the Executive’s duties hereunder, including the
costs of entertainment, travel, and similar business expenses. The Company shall
promptly reimburse the Executive for all such expenses upon periodic
presentation by the Executive of an accounting of such expenses on terms
applicable to senior executives of the Company.

7. Termination of Employment. Any termination of the Subsequent Employment
Period by the Company or the Executive shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 12 of the
Agreement. For purposes of this Appendix A, a “Notice of Termination” shall mean
a notice which shall indicate the specific termination provision in this
Appendix A relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Subsequent Employment Period under the provision so indicated. Termination of
the Subsequent Employment Period shall take effect on the Date of Termination of
the Subsequent Employment Period. The Subsequent Employment Period shall be
terminated under the following circumstances:

(a) Death. The Subsequent Employment Period shall terminate upon the Executive’s
death;

(b) By the Company. The Company may terminate the Subsequent Employment Period
(i) if the Executive shall have been unable to perform all of the Executive’s
duties under this Appendix A by reason of illness, physical or mental disability
or other similar incapacity, which inability shall continue for more than three
consecutive months, or any six months in a twelve-month period (a “Disability”),
or (ii) with or without Cause; or

(c) By the Executive. The Executive may terminate the Subsequent Employment
Period at any time for Good Reason or without Good Reason.

8. Compensation upon Termination.

(a) Death. If the Subsequent Employment Period terminates as a result of the
Executive’s death, the Company shall promptly pay to the Executive’s estate, or
as may be directed by the legal representatives of such estate, after the Date
of Termination of the Subsequent Employment Period any accrued but unpaid Base
Salary through the Date of Termination of the Subsequent Employment Period and
all other unpaid amounts, if any, which the Executive has accrued and is
entitled to as of the Date of Termination of the Subsequent Employment Period in
connection with any fringe benefits or under any bonus or incentive compensation
plan or program of the Company pursuant to Sections 5(b), (c) and (d) of this
Appendix A, and the Company shall have no further obligations to the Executive
under this Appendix A or otherwise (other than pursuant to any employee benefit
plan and any life insurance, death in service or other equivalent policy for the
benefit of the Executive).

(b) Disability. If the Company terminates the Subsequent Employment Period
because of the Executive’s Disability, the Company shall promptly pay to the
Executive after the Date of Termination of the Subsequent Employment Period any
accrued but unpaid Base Salary through the Date of Termination of the Subsequent
Employment Period and all other unpaid amounts, if any, which the Executive has
accrued and is entitled to as of the Date of Termination of the Subsequent
Employment Period in connection with any fringe benefits or under any bonus or
incentive compensation plan or program of the Company pursuant to Sections 5(b),
(c) and (d) of this Appendix A, and the Company shall have no further
obligations to the Executive under this Appendix A or otherwise (other than
pursuant to any employee benefit plan and any disability or other medical
insurance policy for the benefit of the Executive).

(c) By the Company for Cause; By the Executive Without Good Reason. If the
Company terminates the Subsequent Employment Period for Cause or if the
Executive terminates the Subsequent Employment Period without Good Reason, the
Company shall promptly pay to the Executive after the Date of Termination of the
Subsequent Employment Period any accrued but unpaid Base Salary through the Date
of Termination of the Subsequent Employment Period and all other unpaid amounts,
if any, which the Executive has accrued and is entitled to as of the Date of
Termination of the Subsequent Employment Period in connection with any fringe
benefits or under any bonus or incentive compensation plan or program of the
Company pursuant to Sections 5(b), (c) and (d) of this Appendix A.

If after the four-month anniversary of the Commencement Date the Executive
terminates the Subsequent Employment Period without Good Reason, (i) all
unvested New Stock Options, shares of restricted Company Common Stock, and the
Performance Share Award held by the Executive shall become fully vested and, in
the case of the New Stock Options, fully exercisable on the Date of Termination
of the Subsequent Employment Period, and the Executive shall be entitled to
exercise all New Stock Options until the second anniversary of the Date of
Termination of the Subsequent Employment Period, but in no event may any option
be exercised on a date later than the expiration date of such option set forth
in the option award, and (ii) all outstanding Existing Stock Options shall not
be modified in any way by the terms of this Appendix A and shall be treated in
accordance with the terms of Section 9(c) of the Prior Agreement (which
addresses the treatment of Existing Stock Options upon a termination of the
Executive’s employment as Chairman of the Board by the Executive without Good
Reason), which terms are not superseded by this Appendix A (other than with
respect to restricted Company Common Stock) and are hereby restated herein as
follows: “If after the first anniversary of the Effective Date the Chairman
terminates the Employment Period without Good Reason, all unvested options to
purchase Company Common Stock . . . held by the Chairman shall become fully
vested and, in the case of options, fully exercisable on the Date of
Termination, and the Chairman shall be entitled to exercise all such options
until the second anniversary of the Date of Termination.” Solely for purposes of
the immediately preceding quoted language, (i) the “Effective Date” is
February 27, 2004, (ii) references to the “Chairman” are references to the
Executive, (iii) the “Employment Period” shall mean the period of time during
which the Executive serves as Chairman of the Board, (iv) “Good Reason” has the
same definition as set forth in the Agreement, and (v) the “Date of Termination”
shall mean the Date of Termination of the Subsequent Employment Period under
this Appendix A.

Any cash payment or issuance of Company Common Stock pursuant to the vesting of
the Performance Share Award provided for in this Section 8(c) shall be made by
the Company within thirty days following the Date of Termination of the
Subsequent Employment Period, except as may be provided otherwise by Section 23
of the Agreement.

Other than as set forth in this Section 8(c), the Company shall have no further
obligations to the Executive under this Appendix A or otherwise (other than
pursuant to any employee benefit plan).

(d) By the Company Without Cause; By the Executive for Good Reason. If during
the first year following the Commencement Date the Company terminates the
Subsequent Employment Period other than for Cause, Disability, or death, or the
Executive terminates the Subsequent Employment Period for Good Reason, the
Executive shall be entitled to the Separation Benefits set forth in
Section 9(e). Thereafter, if the Company terminates the Subsequent Employment
Period other than for Cause, Disability or death, or the Executive terminates
the Subsequent Employment Period for Good Reason, the Company shall pay to the
Executive a cash lump sum equal to (i) any accrued but unpaid Base Salary
through the Date of Termination of the Subsequent Employment Period and all
other unpaid amounts, if any, which the Executive has accrued and is entitled to
as of the Date of Termination of the Subsequent Employment Period, (ii) any
earned but unpaid target bonus for the fiscal year in which the Date of
Termination of the Subsequent Employment Period occurs, and (iii) an additional
payment of $200,000.

Without limiting the provisions of the preceding paragraph, if at any time the
Company terminates the Subsequent Employment Period other than for Cause,
Disability or death, or the Executive terminates the Subsequent Employment
Period for Good Reason, (i) all unvested New Stock Options, shares of restricted
Company Common Stock, and the Performance Share Award held by the Executive
shall become fully vested and, in the case of the New Stock Options, fully
exercisable on the Date of Termination of the Subsequent Employment Period, and
the Executive shall be entitled to exercise all New Stock Options until
February 27, 2010, or, if later, until the second anniversary of the Date of
Termination of the Subsequent Employment Period, but in no event may any option
be exercised on a date later than the expiration date of such option set forth
in the option award, and (ii) all outstanding Existing Stock Options shall not
be modified in any way by the terms of this Appendix A and shall be treated in
accordance with the terms of Section 9(d) of the Prior Agreement (which
addresses the treatment of Existing Stock Options upon a termination of the
Executive’s employment as Chairman of the Board by the Company other than for
Cause, Disability or death, or by the Executive for Good Reason), which terms
are not superseded by this Appendix A (other than with respect to restricted
Company Common Stock) and are hereby restated herein as follows: “If at any time
during the Employment Period the Company terminates the Employment Period other
than for Cause, Disability or death or the Executive terminates the Employment
Period for Good Reason, all unvested options to purchase Company Common Stock .
. . held by the Chairman shall become fully vested and, in the case of options,
fully exercisable on the Date of Termination, and the Chairman shall be entitled
to exercise all such options until the sixth anniversary of the Effective Date
or, if later, until the second anniversary of the Date of Termination.” Solely
for purposes of the immediately preceding quoted language, (i) the “Employment
Period” shall mean the period of time during which the Executive serves as
Chairman of the Board, (ii) “Cause” and “Good Reason” have the same definitions
as set forth in the Agreement and “Disability” has the same definition as set
forth in this Appendix A, (iii) references to the “Chairman” and “Executive” are
references to the Executive, (iv) the “Date of Termination” shall mean the Date
of Termination of the Subsequent Employment Period under this Appendix A, and
(v) the “Effective Date” is February 27, 2004.

Any cash payment, and any cash payment or issuance of Company Common Stock
pursuant to the vesting of the Performance Share Award, provided for in this
Section 8(d) shall be made by the Company within thirty days following the Date
of Termination of the Subsequent Employment Period, except as may be provided
otherwise by Section 23 of the Agreement.

Other than as set forth herein, the Company shall have no further obligations to
the Executive under this Appendix A or otherwise (other than pursuant to any
employee benefit plan).

If requested by the Company, the Executive will execute a customary general
release in a form satisfactory to the Company in furtherance of this Appendix A
and as a condition to the receipt of any benefits under this Section 8(d).
Nothing in this Section 8(d) shall be deemed to operate or shall operate as a
release, settlement or discharge of any liability of the Executive to the
Company or others for any action or omission by the Executive, including without
limitation any actions which formed, or could have formed, the basis for
termination of the Executive’s employment for Cause.

(e) Separation Benefits. For purposes of this Appendix A, “Separation Benefits”
shall mean:

(i) payment by the Company to the Executive of a cash lump sum equal to:



  (A)   any accrued but unpaid Base Salary through the Date of Termination of
the Subsequent Employment Period and all other unpaid amounts, if any, which the
Executive has accrued and is entitled to as of the Date of Termination of the
Subsequent Employment Period;



  (B)   a pro-rata portion of the Executive’s target bonus for the fiscal year
in which the Date of Termination of the Subsequent Employment Period occurs
(such pro rata amount to be determined by multiplying such target bonus by a
fraction, the numerator of which is the number of days of the then current
fiscal year that have elapsed prior to the Date of Termination of the Subsequent
Employment Period, and the denominator of which is 365);



  (C)   the Base Salary multiplied by two (calculated using the Executive’s Base
Salary in effect on the Date of Termination of the Executive as Chief Executive
Officer of the Company);



  (D)   the Executive’s “annual target bonus” (as defined below) multiplied by
two; and

(E) an additional payment of $200,000; and

(ii) continued provision by the Company of welfare benefits and perquisites
pursuant to Section 5(d) to the Executive for the twenty-four-month period
commencing on the Date of Termination of the Subsequent Employment Period (or,
to the extent such benefits or perquisites cannot be so provided or as elected
by the Company, the Company shall make a cash payment to the Executive in an
amount sufficient (on an after-tax basis) to allow the Executive to obtain
comparable benefits and perquisites for such period), unless and until the
Executive receives any such or similar benefits and perquisites while employed
in any capacity during such twenty-four-month period.

For purposes of this Section 9(e), the Executive’s “annual target bonus” will be
equal to the Executive’s Base Salary in effect on the Date of Termination of the
Executive as Chief Executive Officer of the Company. Any cash payment provided
for in this Section 8(e) shall be made by the Company within thirty days
following the Date of Termination of the Subsequent Employment Period, except as
may be provided otherwise by Section 23 of the Agreement.

(f) Liquidated Damages. The parties acknowledge and agree that damages suffered
by the Executive as a result of termination by the Company without Cause shall
be extremely difficult or impossible to establish or prove, and agree that the
payments and benefits provided pursuant to Section 8(d) shall constitute
liquidated damages for any breach of this Appendix A by the Company through the
Date of Termination of the Subsequent Employment Period. The Executive agrees
that, except for such other payments and benefits to which the Executive may be
entitled as expressly provided by the terms of this Appendix A or any applicable
Company plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make with respect to termination of the Executive’s
employment, the Subsequent Employment Period or any such breach of this
Appendix A or the Agreement. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Appendix A,
and, except as specifically provided in clause (ii) of Section 8(e), such
amounts shall not be reduced whether or not the Executive obtains other
employment.

9. Certain Additional Payments by the Company. Section 11 of the Agreement shall
apply equally to payments or distributions made (or, if not yet made, payable or
distributable) to the Executive under this Appendix A.

10. Provisions Regarding Code Section 409A. Section 23 of the Agreement shall
apply equally to compensation, payments or distributions made (or, if not yet
made, payable or distributable) to the Executive under this Appendix A.

5

Exhibit I to Appendix A

Summary of the Executive’s Roles and Responsibilities

Board Operations

1) Provides leadership to the Board and presides over meetings of the Board.



  2)   Works with the Board Governance and Composition Committee to establish
procedures to govern the Board’s work, and guidelines for Board membership and
conduct, and to ensure that each director is making a significant contribution.



  3)   Works with the Board Governance and Composition Committee to ensure
proper committee structures, including the assignment of committee chairs and
committee members.



  4)   Organizes and sets the agenda for regular and special Board meetings
based on input from senior management and other directors.



  5)   Schedules meetings of the full Board and works with committee chairs to
coordinate the schedule of meetings for committees.



  6)   Helps ensure achievement of the Board’s goals by assigning specific tasks
to Board members.

Liaison between the Board and Management

1) Acts as a liaison between the Board and management.



  2)   Ensures proper flow of information to the Board, reviewing the adequacy
and timing of documentary materials in support of management proposals.

3) Ensures adequate lead time for effective review and discussion of Company
business.

Shareholder Communications



  1)   Oversees the preparation and distribution of the Company’s annual report
and proxy materials distributed to shareholders.

2) Presides over annual meetings of shareholders.

External Communications



  1)   Together with the Chief Executive Officer, represents the Company to
external constituents, including: shareholders; local communities; applicable
industry association groups; educational institutions; and local, state and
federal governments.

6